DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS
Claims 6-10 are canceled.  

REASONS FOR ALLOWANCE
Claims 1 and 3-5 are allowed.  The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach or render obvious the fuel vapor treatment apparatus comprising a pressure sensor a pressure sensor being provided in the second purge passage and positioned between the ejector and the second check valve, as claimed in claim 1.  The prior art of record does teach detecting the pressure in the second purge passage at least in Guidi (PG Pub 2016/0069304) (figures 10-12), Dudar (USPN 9,957,924) (column 12, lines 1-34) and Kimura (PG Pub 2014/0283795) (paragraph 95); but the prior art of record does not teach a pressure sensor being provided between the ejector and the second check valve, as claimed in claim 1.  

Claims 3-5 are allowable at least because of their dependence on claim 1.

This application is in condition for allowance except for the presence of claims 6-10 directed to species 1 and 2 or figures 2 and 3, non-elected without traverse.  Accordingly, claims 6-10 have been cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                             


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747